Citation Nr: 1748663	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-31 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected psychiatric disability.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland (this case was later transferred to the VA RO in Providence, Rhode Island).  In relevant part, the November 2009 rating decision denied service connection for obstructive sleep apnea and an increased rating for lower back disability.  In October 2013, the Veteran appealed the decision to the Board.  In May 2017, prior to certification of the appeal, the Veteran withdrew the increased rating claim for back disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry into the service connection claim for obstructive sleep apnea (OSA).  An April 2016 VA opinion of record addresses the claim.  However, the opinion does not adequately address whether OSA is due to service and/or is secondary to service-connected psychiatric disability.  See 38 C.F.R. §§ 3.303, 3.310 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which are dated in May 2017.  

2.  Return the case to the April 2016 VA examiner (or to a suitable substitute) for issuance of an addendum opinion.  The examiner should again review the claims file, and then comment on the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or higher) that OSA is related to an in-service disease, event, or injury?

(b) If the answer to (b) is negative, is it at least as likely as not that OSA is proximately due to or the result of service-connected psychiatric disability? 

(c) If the answers to (a) and (b) are negative, is it at least as likely as not that OSA is aggravated (i.e., worsened beyond the natural progress) by service-connected psychiatric disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder. 

In answering (b) or (c), please address the Veteran's assertions that OSA is secondary to psychiatric disability, and his statements that medical studies have connected the two disorders.    

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the April 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




